Citation Nr: 0627540	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied the above claim.

The veteran offered testimony before the undersigned at a 
Travel Board hearing before the undersigned in June 2005.  A 
transcript of the hearing is in the claims folder.


FINDING OF FACT

There is no competent evidence of hepatitis C which is the 
result of a disease or injury incurred in service


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
hepatitis C.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

The veteran filed his service connection claim in February 
2003, asserting that he had fatigue and undiagnosed illness 
related to service.  VA evaluations in connection with the 
claim disclosed hepatitis C, as reflected in the May 2003 VA 
examination report.  This condition was initially diagnosed 
in April 2003.  

The veteran advances the theory that he contracted hepatitis 
C during service.  He cites to an August 1990 service medical 
record in which he reported that he had been told he had 
hepatitis C when he went to give blood.  However, the service 
medical record reflects no such diagnosis.  Diagnostic 
testing performed during the veteran's service failed to 
reflect hepatitis C.  

The veteran has denied blood transfusion and intravenous drug 
use or other type of unequivocal blood exposure.  The veteran 
has reported heavy use of alcohol during periods in service, 
as well as substance abuse.  Inasmuch as the veteran thus may 
theorize that service connection is warranted because his 
hepatitis C is due to polysubstance abuse, his claim must 
fail as 38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  It is uncontroverted that 
the veteran was counseled on excessive alcohol and tobacco 
use in service in August 1990.  This is generally consistent 
with his self-reported history of snorting methamphetamines 
and excessive alcohol use from 1998 to 1990 and from 1991 to 
1995.  

Inasmuch as the veteran urges that he contracted hepatitis C 
in service, service medical records fail to show a diagnosis 
of hepatitis C.  Separation examination in July 1991 revealed 
no findings of hepatitis.  Post service records do show 
hepatitis C dating from April 2003, but no medical opinion 
indicates a relationship to service.  

The veteran has presented no medical evidence of the 
connection which he alleges.  VA and private medical evidence 
and service medical records do not support his theory as to a 
link between current hepatitis C and service, nor due to any 
other incident of service.  There is a gap of many years 
between the time of separation from service and the diagnosis 
of hepatitis C.  There is no evidence of blood transfusion in 
service.  The veteran denied receiving any blood 
transfusions.  Though the record is replete with reference to 
current hepatitis C, no medical professional has suggested 
that there is a causal link between the disease process and 
service.  The risk factors listed by the veteran, including 
use of shared razor blades and toothbrushes, snorting 
methamphetamines, multiple sexual partners, and tattoos have 
been noted as possible sources of this veteran's hepatitis C, 
as reflected in the June 2003 VA medical opinion.  In the 
opinion, the examiner estimated that the veteran's history 
suggested an 87% chance that hepatitis C was contracted pre 
or post service, and a 13% chance of contracting the disease 
in the service.  The opinion was based on an interview and a 
review of the claims folder.  A VA examination in May 2003 
yielded the findings and history consistent with the June 
2003 opinion.  

Only parties possessing medical expertise may address 
competently such a question.  It is the Board's primary role 
in this circumstance to weigh evidence and ascertain its 
probative value.  The evaluation of such evidence does not 
involve a mere numeric tabulation of those opinions favoring 
viz those against the claim.  It is the whole of each 
underlying opinion that must be examined, both by itself and 
in conjunction with other evidence.  See Wray v. Brown, 7 
Vet. App. 488, 492-493 (1995) (Observing that in cases 
involving multiple medical opinions, each should be examined, 
analyzed and discussed for corroborative value, and should 
not be dismissed as merely "cumulative.").

The only evidence of a relationship between hepatitis C and 
service is the veteran's contentions.  The actual medical 
evidence is against the claim.  The Board has considered the 
candid testimony of the veteran at the hearing before the 
undersigned, and appreciates this testimony.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that a relationship exists between the disability and 
his service, cannot serve to prove that the disability for 
which the veteran claims service connection was incurred in 
service.  All of the probative medical evidence is against 
his theory.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (only independent medical evidence may be considered 
to support Board findings).  In the absence of medical 
evidence establishing a relationship between the disease and 
service, the preponderance of the evidence is against the 
claim of service connection for such disability.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

2.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was 
provided in timely fashion in March 2003.  The claim was then 
readjudicated following an additional March 2004 VCAA letter, 
in the Statement of the Case (SSOC) in February 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  

As for the content of the notice, the notices together 
included the type of evidence needed to substantiate the 
claim for service connection.  The veteran was informed that 
VA would obtain VA records and that he could submit private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notice 
included the general provision for the effective date of the 
claim for increase, that is, the date of receipt of the 
claims. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent the degree of disability assignable was not 
provided, since the claim is being denied, the issue is moot.  
Any defect with respect to the issues under Dingess at 19 
Vet. App. 473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and identified 
private records, the veteran has been afforded VA 
examination.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


